 Case 6:20-mc-00009-JDK Document 9 Filed 06/22/20 Page 1 of 2 PageID #: 74



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

IN THE MATTER OF                             §
                                             §       Case No. 6:20-mc-9-JDK
JASON LEE VAN DYKE                           §
                                             §

                                     MOTION TO STRIKE

      Jason Lee Van Dyke (“Movant”) files this motion to strike the letter filed by Thomas

 Christopher Retzlaff (ECF 8) in the above-referenced matter. As grounds therefore, Movant

 would show this Court as follows:

1.    In his response to this Court’s order to respond, Movant made referenced to being

     stalked by a particularly vicious and tenacious individual. ECF ¶ 6 – 10. Mr. Retzlaff is

     that individual. He has now continued his stalking behavior before this Court.

2.    Mr. Retzlaff lacks standing to bring a motion to reconsider the Court’s order in this

     matter under Local Rule AT-2.

3.    The bulk of Mr. Retzlaff’s letter contains material that is scandalous, and quite frankly,

     ridiculous. This includes, but is not limited to, his referring to Movant as a “piece of

     human garbage”, as the “leader of a violent white supremacist gang”, and the notion that

     Movant was involved in any kind of assassination plot.

4.    Furthermore, Mr. Retzlaff’s letter alleging that there was any finding of “just cause” to

     proceed with his latest grievances is a fraud upon this Court. The Board of Disciplinary

     Appeals does not make determinations of “just cause” that an attorney has engaged in

     professional misconduct; that role is reserved for (a) the Office of the Chief Disciplinary

     Counsel; or (b) a summary disposition panel. Tex. R. Discip. P. 2.12, 2.13.

5.    The correspondence attached by Mr. Retzlaff to his correspondence indicated only that
 Case 6:20-mc-00009-JDK Document 9 Filed 06/22/20 Page 2 of 2 PageID #: 75



     the Board of Disciplinary Appeals reversed a prior decision by the Office of the Chief

     Disciplinary Counsel that Mr. Retzlaff’s latest grievances should be dismissed as

     inquiries. See Tex. R. Discip. P. 2.10. The process merely related to the standard for

     determining whether Mr. Retzlaff’s latest grievances constituted an inquiry or a

     complaint. Id. No further disciplinary action has been imposed against Movant based

     upon Mr. Retzlaff’s latest frivolous grievances (his 16th and 17th, respectively, since

     December 20, 2017).

6.    This Court should not permit Mr. Retzlaff to continue his stalking behavior in this

     proceeding. It should enter an order striking Mr. Retzlaff’s filing as allowed by Rule

     12(f) of the Federal Rules of Civil Procedure, or alternatively, pursuant to its inherent

     power to strike superfluous, scandalous, and improperly filed documents.

7.    Movant prays that this Honorable Court enter an order striking Mr. Retzlaff’s motion to

     reconsider (ECF 8), or alternatively, an order denying the same.

                                                    Respectfully submitted,

                                                    /s/ Jason Lee Van Dyke
                                                    Jason Lee Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    E – jasonleevandyke@protonmail.com


                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was sent to Thomas Christopher
 Retzlaff by electronic mail to retzlaff@texas on June 22, 2020.

                                                    /s/ Jason Lee Van Dyke
                                                    JASON LEE VAN DYKE
